DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 06/21/2022.
Applicant’s cancelation of claims 3, 6, and 11 is acknowledged and require no further examining.  Claims 1-2, 4-5, 7-10, and 12-14 are pending and examined below.

Response to Arguments
The Amendments filed on 06/21/2022 have been entered.  Applicant’s cancelation of claims 3, 6, and 11 is acknowledged and require no further examining.  Claims 1-2, 4-5, 7-10, and 12-14 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 101, in view of the amendments to the claims, Examiner withdraws the 101 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Forster et al. (8,988,015) modified by references Kannan et al. (2015/0170848) and Forster et al. (8,446,120), in view of the amendments to the claims, Examiner withdraws the 103 rejections.


Allowable Subject Matter
Claims 1-2, 4-5, 7-10, and 12-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Forster et al. (8,988,015) disclose a method of controlling a motor, said method comprising the steps of ascertaining a position an operator control element, wherein the motor remains deactivated in response to a deviation of the ascertained position falling below a threshold value.
The prior art reference Kannan et al. (2015/0170848) disclose a lockable operator control element configured to be locked in an on position or locked in an off position.
The prior art reference Forster et al. (8,446,120) disclose a hand-held power tool comprising: an operator control element; a motor; and an electronic system, wherein the electronic system is initialized after the operator control element is first moved but before activating the motor.
However, Forster et al. ‘015 in view of Kannan et al. and Forster et al. ‘102 is not found to disclose the method steps of: initializing an electronics system in response to the lockable operator control element being moved from an inoperable position; ascertaining a first position of the lockable operator control element at a first time after the initialization of the electronic system; ascertaining a second position of the lockable operator control element at a second time after the initialization of the electronic system, wherein the second time being subsequent to the first time by a predetermine time interval; and activating the motor after the initialization of the electronic system and in response to a deviation of the ascertained second position from the ascertained first position being at least a threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 19, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731